Exhibit 10.2

FIFTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 7, 2007 and effective as of the date in which all
of the conditions set forth Section 5 have been satisfied or waived by the
Administrative Agent, the “Amendment Effective Date”, which amends that certain
Second Amended and Restated Credit Agreement dated as of March 30, 2006, as
amended by the First Amendment to the Second Amended and Restated Credit
Agreement dated as of May 2, 2006, the Second Amendment to Second Amended and
Restated Credit Agreement dated as of October 25, 2006, the Third Amendment to
Second Amended and Restated Credit Agreement dated as of November 29, 2006, and
the Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
March 1, 2007, by and among VENOCO, INC., a Delaware corporation (the
“Company”), the Guarantors, each of the Lenders party thereto, BANK OF MONTREAL,
a Canadian chartered bank acting through certain of its U.S. branches or
agencies, as Administrative Agent (in such capacity, the “Administrative
Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, and LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agents and FORTIS CAPITAL CORP., as Documentation Agent (as in
effect immediately prior to the Amendment Effective Date, the “Credit
Agreement”), is by and among the Company, the Guarantors, each of the Lenders
party hereto and the Administrative Agent.

WHEREAS, the Company has advised the Administrative Agent and the Lenders that
the Company proposes to refinance all of its existing Indebtedness under the
Second Lien Term Loan Agreement with proceeds of term loans under a new Term
Loan Agreement, substantially in the form of Exhibit “A” attached hereto,
subject to effectiveness of this Amendment and the other conditions precedent
provided for in such agreement (the “Second Lien Term Loans Refinancing”);

WHEREAS, the Company has requested that the Credit Agreement be amended to
permit the Second Lien Term Loans Refinancing and to make certain other changes
to the Credit Agreement on the terms and conditions set forth in this Amendment;
and

WHEREAS, all of the Lenders have agreed to such amendments subject to the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION 1.               DEFINED TERMS; INTERPRETATION.


(A)           CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE MEANINGS ASSIGNED SUCH TERMS IN THE CREDIT AGREEMENT.


(B)           THE RULES OF INTERPRETATION SET FORTH IN SECTION 1.2 OF THE CREDIT
AGREEMENT ARE INCORPORATED IN THIS AMENDMENT AS IF SET FORTH HEREIN.

1


--------------------------------------------------------------------------------



SECTION 2.               BORROWING BASE.  THE LENDERS HEREBY APPROVE A BORROWING
BASE OF $125.0 MILLION AS OF THE AMENDMENT EFFECTIVE DATE.  SUCH DETERMINATION
SHALL CONSTITUTE THE ANNUAL BORROWING BASE DETERMINATION FOR PURPOSES OF SECTION
2.6(B) OF THE CREDIT AGREEMENT.


SECTION 3.               AMENDMENTS.  THE CREDIT AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:


(A)           THE DEFINITION OF “CHANGE OF CONTROL” IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a “Group”), other than a Permitted Holder, of “beneficial
ownership” (as such term is defined in Rule 13d-3 under the Exchange Act) of
securities of the Company which, together with any securities owned beneficially
by any “affiliates” or “associates” of such Group (as such terms are defined in
Rule 12b-2 under the Exchange Act), shall represent more than thirty percent
(30%) of the combined voting power of the Company’s securities which are
entitled to vote generally in the election of directors and which are
outstanding on the date immediately prior to the date of such purchase or
acquisition; provided, however, that no such “Change of Control” shall be deemed
to have occurred under this clause (a) if, and for so long as, Permitted Holders
have “beneficial ownership” (as such term is defined in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company’s securities which are entitled to vote generally in the election of
directors and which are outstanding on the date of determination; (b) a sale of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole to any Person or Group; (c) the liquidation or dissolution of the
Company; or (d) the first day on which a majority of the Board of Directors of
the Company are not Continuing Directors (as herein defined).  As herein
defined, “Continuing Directors” means any member of the Board of Directors of
the Company who (x) is a member of such Board of Directors as of the Effective
Date or (y) was nominated for election or elected to such Board of Directors
with the affirmative vote of two-thirds of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.


(B)           THE DEFINITION OF “INTERCREDITOR AGREEMENT” IS AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of May 7, 2007 among the Administrative Agent, as first lien
collateral agent, and Credit Suisse, Cayman Islands Branch, as second lien
collateral trustee in substantially the form of “Exhibit H” hereto, as amended,
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof and thereof


(C)           THE DEFINITION OF “NON-HASTINGS TEXAS OIL AND GAS PROPERTIES” IS
DELETED IN ITS ENTIRETY.

2


--------------------------------------------------------------------------------



(D)           THE DEFINITION OF “PRICING GRID” IS AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS FOLLOWS:

 “Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below which shall be computed as of each day during the term
hereof for the Applicable Margin (and Letter of Credit Rate) and Commitment Fee
based upon the Utilization Percentage on such day as follows:

 

 

 

Applicable Margin

 

 

 

Pricing
Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit Rate
(bps)

 

Commitment Fee
(bps)

 

Level IV

 

90% or more

 

75.0

 

225.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level III

 

60% or more but
less than 90%

 

50.0

 

200.0

 

37.5

 

 

 

 

 

 

 

 

 

 

 

Level II

 

30% or more but
less than 60%

 

25.0

 

175.0

 

37.5

 

 

 

 

 

 

 

 

 

 

 

Level I

 

less than 30%

 

0.0

 

150.0

 

37.5

 

 


(E)           THE DEFINITION OF “QUALIFYING IPO” IS DELETED IN ITS ENTIRETY.


(F)            THE DEFINITION OF “SECOND LIEN TERM LOAN AGREEMENT” IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Second Lien Term Loan Agreement” means that certain Term Loan Agreement dated
as of May 7, 2007, among the Company, the Guarantors party thereto, the several
lenders from time to time party thereto, Credit Suisse, Cayman Islands Branch,
as Administrative Agent, Credit Suisse Securities (USA) LLC and UBS Securities
LLC, as Joint Lead Arrangers, and Lehman Brothers Inc. and BMO Capital Markets
Corp., as Co-Arrangers, which amends and restates that certain Amended and
Restated Term Loan Agreement dated as of March 30, 2006, among the Borrower, the
subsidiary guarantors parties thereto, the lenders parties thereto, and the
Administrative Agent, among others, as such may be further amended, restated,
supplemented or otherwise modified in accordance with the terms hereof.


(G)           SECTION 8.2(F) IS HEREBY AMENDED TO DELETE THE PHRASE “OTHER THAN
THE NON-HASTINGS TEXAS OIL AND GAS PROPERTIES” FOLLOWING “IN OIL AND GAS
PROPERTIES” IN THE FIRST AND SECOND LINES THEREOF.

3


--------------------------------------------------------------------------------



(H)           SECTION 8.2(I) IS HEREBY AMENDED BY DELETING THE ENTIRETY OF
SECTION 8.2(I) AND REPLACING THE TEXT THEREOF WITH “[INTENTIONALLY OMITTED];
OR”.


(I)            SECTION 8.5(B) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“(B) INDEBTEDNESS INCURRED PURSUANT TO THE SECOND LIEN TERM LOAN AGREEMENT IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000,000.”


(J)            SECTION 8.9 IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“Section 8.9           Restricted Payments.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, (i) purchase, redeem or otherwise acquire for value any
membership interests, partnership interests, capital accounts, shares of its
capital stock or any warrants, rights or options to acquire such membership
interests, partnership interests or shares, now or hereafter outstanding from
its members, partners or stockholders (other than from its members, partners or
stockholders that are Loan Parties); (ii) declare or pay any distribution,
dividend or return capital to its members, partners or stockholders (other than
to its members, partners or stockholders that are Loan Parties), or make any
distribution of assets in cash or in kind to its members, partners or
stockholders (other than members, partners or stockholders that are Loan
Parties); or (iii) make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Indebtedness outstanding under or in respect of any Second Lien Debt
Instrument (collectively “Restricted Payments”); provided, however, that the
Company may (x) following delivery to the Administrative Agent of the Company’s
audited consolidated financial statements pursuant to Section 7.2(a), declare
and pay in any fiscal year commencing with the 2007 fiscal year regular Cash
Dividends that do not exceed the greater of (A) $500,000 and (B) an aggregate
amount equal to 25% of Consolidated Net Income for the prior fiscal year; (y)
make regularly scheduled payments of interest or mandatory prepayments in
respect of Indebtedness under or in respect of any Second Lien Debt Instrument
in accordance with the terms of the applicable Second Lien Debt Instrument and
the Intercreditor Agreement, but only to the extent required by the applicable
Second Lien Debt Instrument; and (z) make optional prepayments in respect of any
Second Lien Debt Instrument using the Net Cash Proceeds of an “Equity Offering”
(as defined in the Senior Notes Indenture) or the issuance of debt securities or
instruments or the incurrence of loans; provided, further, however, that (A) no
Default has occurred and is continuing, (B) no such Restricted Payment shall
cause a Default, and (C) at the time any such Restricted Payment is made by the
Company, and giving pro forma effect to such payment, the ratio of the Effective
Amount to the Borrowing Base does not exceed .75 to 1.00.


(K)           EXHIBIT H.               EXHIBIT H IS HEREBY REPLACED IN ITS
ENTIRETY WITH EXHIBIT H ATTACHED TO THIS AMENDMENT.

4


--------------------------------------------------------------------------------



SECTION 4.               AMENDMENT AND RATIFICATION.  UPON THE EFFECTIVENESS
HEREOF AS PROVIDED IN SECTION 5 OF THIS AMENDMENT, (I) THIS AMENDMENT SHALL BE
DEEMED TO BE AN AMENDMENT TO THE CREDIT AGREEMENT, AND THE CREDIT AGREEMENT, AS
MODIFIED HEREBY, IS HEREBY RATIFIED, APPROVED AND CONFIRMED TO BE IN FULL FORCE
AND EFFECT IN EACH AND EVERY RESPECT AND (II) THE CONSENT OF THE LENDERS, AND
THE LENDERS’ AUTHORIZATION OF, THE SECOND LIEN TERM LOANS REFINANCING AND THE 
EXECUTION AND DELIVERY OF THE INTERCREDITOR AGREEMENT BY THE ADMINISTRATIVE
AGENT, IN ITS CAPACITY AS FIRST LIEN COLLATERAL AGENT UNDER THE INTERCREDITOR
AGREEMENT, SHALL BE DEEMED GIVEN AND OBTAINED.  EXCEPT AS EXPRESSLY PROVIDED BY
THE AMENDMENTS SET FORTH IN SECTION 3 OF THIS AMENDMENT, THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT SHALL NEITHER OPERATE AS A WAIVER OF ANY
RIGHT, POWER OR REMEDY OF ANY LENDER OR ANY AGENT, NOR CONSTITUTE A WAIVER OF
ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.  ALL REFERENCES TO THE CREDIT
AGREEMENT IN ANY OTHER DOCUMENT, INSTRUMENT, AGREEMENT OR WRITING SHALL
HEREAFTER BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


SECTION 5.               CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS
AMENDMENT IS SUBJECT TO THE CONDITION THAT, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL OF THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND IN SUFFICIENT COPIES FOR EACH LENDER:


(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY, THE GUARANTORS AND ALL LENDERS;


(B)           SECOND LIEN LOAN DOCUMENTS. (I) EVIDENCE THAT CONCURRENTLY WITH
THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE COMPANY, THE GUARANTORS AND
ALL THE LENDERS, (X) EACH OF THE SECOND LIEN LOAN DOCUMENTS HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO AND (Y) THE INTERCREDITOR
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO
OTHER THAN THE ADMINISTRATIVE AGENT; AND (II) TRUE AND CORRECT COPIES, CERTIFIED
AS TO AUTHENTICITY BY THE COMPANY, OF THE SECOND LIEN LOAN DOCUMENTS;


(C)           SECOND LIEN TERM LOANS REFINANCING.             THE COMPANY HAS
RECEIVED GROSS PROCEEDS FROM THE BORROWINGS UNDER THE SECOND LIEN TERM LOAN
AGREEMENT IN AN AGGREGATE AMOUNT SUFFICIENT TO EFFECT THE SECOND LIEN TERM LOANS
REFINANCING AND, IF APPLICABLE, TO CURE ANY DEFICIENCY AFTER GIVING EFFECT TO
SECTION 2 OF THIS AMENDMENT;


(D)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE CREDIT
AGREEMENT OR THIS AMENDMENT, IN EACH CASE TO THE EXTENT THEN DUE AND PAYABLE AT
THE AMENDMENT EFFECTIVE DATE, INCLUDING ANY SUCH COSTS, FEES AND EXPENSES
ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4 OF THE CREDIT AGREEMENT;


(E)           CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, DATED
AS OF THE DATE HEREOF, STATING THAT (I) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE VI AND SECTION 4.5(B) OF THE CREDIT AGREEMENT ARE TRUE AND
CORRECT ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF
SUCH DATE; (II) NO LITIGATION IS PENDING OR THREATENED AGAINST THE COMPANY OR
ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN ADVERSE DECISION
WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT; AND (III) THERE HAS OCCURRED NO
EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE

5


--------------------------------------------------------------------------------



EFFECT SINCE DECEMBER 31, 2006; AND


(F)            OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


SECTION 6.               REPRESENTATIONS AND WARRANTIES.  THE COMPANY AND EACH
GUARANTOR EACH HEREBY REPRESENT AND WARRANT THAT, AS OF THE DATE HEREOF AND THE
AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THIS AMENDMENT:


(A)           BRING-DOWN OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY AND EACH GUARANTOR CONTAINED IN ARTICLE VI AND
SECTION 4.5(B) OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE
AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE.


(B)           NO LITIGATION.  NO LITIGATION IS PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           NO MATERIAL ADVERSE EFFECT.  THERE HAS OCCURRED NO EVENT OR
CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2006.


(D)           NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS
CONTINUING WHICH CONSTITUTES A DEFAULT, AN EVENT OF DEFAULT OR BOTH.


SECTION 7.               GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 8.               COSTS AND EXPENSES.  THE COMPANY SHALL PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
AGENT, THE LENDERS OR ANY OF THEIR AFFILIATES IN CONNECTION WITH THE
DEVELOPMENT, PREPARATION, ADMINISTRATION AND EXECUTION OF THIS AMENDMENT,
INCLUDING ATTORNEY COSTS INCURRED BY ANY SUCH PERSON WITH RESPECT THERETO.


SECTION 9.               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF SEPARATE COUNTERPARTS, NO ONE OF WHICH NEED BE SIGNED BY ALL PARTIES;
EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  A FULLY EXECUTED COUNTERPART OF THIS AMENDMENT BY FACSIMILE
SIGNATURES SHALL BE BINDING UPON THE PARTIES HERETO.

[Signature Pages Follow]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to the
Second Amended and Restated Credit Agreement be duly executed and delivered by
their respective duly authorized officers as of the date first set forth above,
to be effective as of the Amendment Effective Date.

COMPANY:

 

 

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

 

 

BMC, LTD., A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

 

 

By:

Venoco, Inc., General Partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

7


--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

 

TEXCAL ENERGY NORTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

Address for Notice to the Company and the Guarantors:
Principal Place of Business
and Chief Executive Office:

 

 

 

 

370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315

 

8


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

James V. Ducote

 

 

Director

 

 

 

 

 

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name:

Vanessa Gomez

 

 

Title:

Vice Prsident

 

 

 

 

 

By:

/s/ James Neira

 

 

Name:

James Neira

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Maria M. Lund

 

 

Name:

Maria M. Lund

 

 

Title:

Authorized signatory

 

 

 

 

 

 

 

 

 

DOCUMENTATION AGENT AND A LENDER

 

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name:

Casey Lowary

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

9


--------------------------------------------------------------------------------


 

A LENDER

 

 

 

 

 

ALLIED IRISH BANKS P.L.C.

 

 

 

 

 

By:

/s/ Robert F. Moyle

 

 

Name:

Robert F. Moyle

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Vaughn Buck

 

 

Name:

Vaughn Buck

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Allen Rheem

 

 

Name:

Allen Rheem

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Thomas Benavides

 

 

Name:

Thomas Benavides

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Richard Hawthorne

 

 

Name:

Richard Hawthorne

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Whitney Randolph

 

 

Name:

Whitney Randolph

 

 

Title:

Investment Banking Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

A LENDER

 

 

 

 

 

BANK OF OKLAHOMA,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Monica M. Morton

 

 

Name:

Monica M. Morton

 

 

Title:

Banking Officer

 

10


--------------------------------------------------------------------------------